Citation Nr: 1030809	
Decision Date: 08/17/10    Archive Date: 08/24/10

DOCKET NO.  08-23 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for 
degenerative disc disease of the thoracolumbar spine.

2.  Entitlement to a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

C.M.R. Mandel, Law Clerk



INTRODUCTION

The Veteran served on active duty from July 2004 to June 2007.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a July 2007 rating decision issued by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Decatur, 
Georgia.  Jurisdiction of the claims file currently resides with 
the RO in Milwaukee, Wisconsin.

The issue of entitlement to a TDIU rating is REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  At least for the period from June 13, 2007, to June 10, 2008, 
the evidence of record is in equipoise showing that the Veteran's 
service-connected degenerative disc disease of the thoracolumbar 
spine is manifested by complaints of pain, abnormal kyphosis, and 
limitation of forward flexion to 60 degrees without pain, 
abnormal kyphosis, as well as limitation of forward flexion 
between 45 to 60 degrees accompanied by pain with additional 
functional limitation due to due pain, fatigue, weakness and lack 
of endurance upon repetitive use.

2.  At least for the period from June 11, 2008, the evidence of 
record shows that the Veteran's degenerative disc disease of the 
thoracolumbar spine is manifested by complaints of pain, abnormal 
kyphosis, and limitation forward flexion greater than 60 degrees, 
with pain on the extremes of range of motion, but with no 
additional loss of motion due to flare ups, fatigue or weakness.






CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the Veteran's favor, the 
criteria for an initial rating of no more than 40 percent for 
degenerative disc disease of the thoracolumbar spine, from June 
13, 2007, through June 10, 2008, have been met.  38 U.S.C.A. §§ 
1155, 5107; 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.7, 4.21, 4.40, 4.45, 
4.71a, Diagnostic Code (DC) 5235-5243; Deluca v. Brown, 8 Vet. 
App. 202 (1995)

2.  The criteria for an initial rating in excess of 20 percent 
for degenerative disc disease of the thoracolumbar spine, from 
June 11, 2008, are not met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. 
§§ 3.321(b)(1), 4.1, 4.7, 4.21, 4.40, 4.45, 4.71a, Diagnostic 
Code (DC) 5235-5243.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a 
claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  Upon receipt of a 
complete or substantially complete application for benefits, VA 
is required to notify the claimant and his or her representative, 
if any, of any information, and any medical or lay evidence, that 
is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  The elements of proper notice include 
informing the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) that 
VA will seek to provide and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159 (2009).

Notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  The notice 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
apply to all five elements of a "service connection" claim, 
defined to include: (1) Veteran status; (2) existence of a 
disability; (3) a connection between the Veteran's service and 
the disability; (4) degree of disability; and (5) effective date 
of the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial error 
rule); see also Shinseki v. Sanders, 129 S.Ct. 1696 (2009).

The Board notes that once the claim has been substantiated (i.e., 
the underlying claim for service-connection is granted), no 
further notice pursuant to 38 U.S.C.A. § 5103(a) is required.  
Dingess v. Nicholson, 19 Vet. App. at 490-491.  The Board notes 
that the initial notice received by the Veteran in April 2007 was 
deficient in that it did not provide the Veteran with an 
explanation of how the effective date for a disability rating is 
determined, as required by Dingess, supra; however, the Board 
finds that the Veteran was not prejudiced by this omission, 
because his service connection was granted effective the first 
day after his release from active service.  Therefore, since the 
Veteran's claim for service connection for degenerative disc 
disease was granted by a rating decision in July 2007, and the 
Veteran filed a notice of disagreement that contested the initial 
rating assigned for that condition in January 2008, VA has no 
further obligation to provide notice under section 5103 on this 
downstream element of the claim.  38 C.F.R. § 3.159(b)(3)(i) 
(2009).

The Board also concludes that VA has met its duty to assist the 
Veteran in developing the evidence to support his claim.  The 
record contains the Veteran's service treatment records and VA 
medical records.  The Veteran was given VA medical examinations 
in connection with the claim.  Statements from the Veteran, his 
commanding officer, his father and his representative are 
associated with the claims file.  The Veteran has been accorded 
ample opportunity to present evidence and argument in support of 
the appeal.  Neither the Veteran nor his representative has 
indicated that there are any available additional pertinent 
records to support the claim.  

In sum, the Board is satisfied that the originating agency 
properly processed the Veteran's claim after providing the 
required notice and that any procedural errors in the development 
and consideration of the claims by the originating agency were 
insignificant and non-prejudicial to the Veteran.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).

Legal Criteria

Disability evaluations are determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4 (2009).  The percentage ratings contained in the Rating 
Schedule represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from diseases 
and injuries incurred in or aggravated during military service 
and their residual conditions in civil occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1 (2009).

Each disability must be considered from the point of view of the 
Veteran working or seeking work.  38 C.F.R. § 4.2.  Where there 
is a question as to which of two evaluations shall be applied, 
the higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Where, as here, entitlement to service-connection has been 
established, but a higher initial disability rating is at issue, 
the extent of impairment throughout the entire period, beginning 
with the filing of the claim, must be considered and a 
determination must be made regarding whether "staged" ratings 
are warranted.  See Fenderson v. West, 12 Vet. App. 119, 126-27 
(1999) (when a disability rating is initially assigned, separate 
ratings should be considered for separate periods of time, known 
as staged ratings).  In the current matter, staged ratings are 
warranted.

The Veteran filed his claim for service connection in April 2007.  
Effective September 26, 2003, the evaluation of diseases of the 
spine are evaluated using the General Rating Formula for Diseases 
and Injuries of the Spine under Diagnostic Codes 5235 through 
5243.  38 C.F.R. § 4.71a.  This formula provides that, with or 
without symptoms such as pain (whether or not it radiates), 
stiffness, or aching, in the area of the spine affected by the 
residuals of injury or disease:

A 10 percent evaluation is warranted where there is forward 
flexion of the thoracolumbar spine greater than 60 degrees but 
not greater than 85 degrees; or, forward flexion of the cervical 
spine greater than 30 degrees but not greater than 40 degrees; 
or, a combined range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees; or, combined 
range of motion of the cervical spine greater than 170 degrees 
but not greater than 335 degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or abnormal 
spinal contour; or, vertebral body fracture with loss of 50 
percent or more of the height;

A 20 percent evaluation is warranted where there is forward 
flexion of the thoracolumbar spine greater than 30 degrees but 
not greater than 60 degrees; or, forward flexion of the cervical 
spine greater than 15 degrees but not greater than 30 degrees; 
or, the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, the combined range of motion of the 
cervical spine not greater than 170 degrees; or, muscle spasms or 
guarding severe enough to result in an abnormal gait or abnormal 
spinal contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis;

A 30 percent evaluation is warranted where there is forward 
flexion of the cervical spine 15 degrees or less; or, favorable 
ankylosis of the entire cervical spine;

A 40 percent evaluation is warranted where there is unfavorable 
ankylosis of the entire cervical spine; or, forward flexion of 
the thoracolumbar spine 30 degrees or less; or favorable 
ankylosis of the entire thoracolumbar spine;

A 50 percent evaluation is warranted where there is unfavorable 
ankylosis of the entire spine; and

A 100 percent evaluation is warranted where there is unfavorable 
ankylosis of the entire spine.

38 C.F.R. § 4.71a, The Spine, General Rating Formula for Diseases 
and Injuries of the Spine, Note (2) provides that, for VA 
compensation, normal forward flexion of the thoracolumbar spine 
is zero to 90 degrees; extension is zero to 30 degrees; left and 
right lateral flexion are zero to 30 degrees; and left and right 
lateral rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion for the 
thoracolumbar spine is 240 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5235-5243, Plate V (2009).

For VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion or 
extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; breathing 
limited to diaphragmatic respiration; gastrointestinal symptoms 
due to pressure of the costal margin on the abdomen; dyspnea or 
dysphasia; atlantoaxial or cervical subluxation or dislocation; 
or neurologic symptoms due to nerve root stretching.  Fixation of 
a spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis.  38 C.F.R. § 4.71a, The Spine, 
General Rating Formula for Diseases and Injuries of the Spine, 
Note (5) (2009).

Intervertebral disc syndrome may be rated under either the 
General Rating Formula for Diseases and Injuries of the Spine or 
under the Formula for Rating Intervertebral Disc Syndrome Based 
on Incapacitating Episodes, whichever method results in the 
higher evaluation when all disabilities are combined under 
38 C.F.R. § 4.25.  A 60 percent rating under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes is warranted when the incapacitating episodes have a 
total duration of at least 6 weeks within the past year.  A 40 
percent rating is warranted with incapacitating episodes having a 
total of at least 4 weeks, but less than 6 weeks during the past 
year.  A 20 percent rating is warranted with incapacitating 
episodes having a total duration of at least two weeks, but less 
than 4 weeks during the past year; and a 10 percent rating is 
warranted with incapacitating episodes with a duration of at 
least one week, but less than 2 weeks within the past year.  
38 C.F.R. § 4.71a, Diagnostic Code 5243.  For purposed of 
evaluation under these rating criteria, an incapacitating episode 
is a period of acute signs and symptoms due to intervertebral 
disc syndrome that requires bed rest prescribed by a physician 
and treatment by a physician.  Id., Note (1).  Under Note (2), if 
intervertebral disc syndrome is present in more than one spinal 
segment, provided that the effects in each spinal segment are 
clearly distinct, each segment should be evaluated separately on 
the basis of incapacitating episodes or under the General Rating 
Formula for Diseases and Injuries of the Spine, whichever method 
results in a higher evaluation for that segment.

When evaluating musculoskeletal disabilities, VA may, in addition 
to applying the schedular criteria, consider granting a higher 
rating in cases in which a claimant experiences additional 
functional loss due to pain, weakness, excess fatigability, or 
incoordination, to include with repeated use during flare-ups, 
and those factors are not contemplated in the relevant rating 
criteria.  See 38 C.F.R. § 4.40, 4.45; DeLuca v. Brown, 8 Vet. 
App. 202, 204-7 (1995).  The provisions of 38 C.F.R. §§ 4.40 and 
4.45 are to be considered in conjunction with the diagnostic 
codes predicated on limitation of motion.  See Johnson v. Brown, 
9 Vet. App. 7 (1996).

History and Analysis

The Veteran contends that he is entitled to a rating in excess of 
20 percent for his service-connected degenerative disc disease 
since the date of service connection.

The Veteran's commanding officer provided a statement in February 
2007, recommending medical discharge from the Army.  The 
commanding officer indicated that the Veteran was unable to 
participate in physical training, road marches or any other 
demanding activity.  The commanding officer also indicated that 
the Veteran even had difficulty conducting daily activities of 
the unit due to his numerous appointments.

The Veteran had a VA general medical examination in April 2007.  
The report from this examination lists the following symptoms of 
the Veteran's spine condition: stiffness, unable to move full 
range, pain on lifting weight, pain on standing for prolonged 
periods, and pain during daily workouts.  The Veteran reported 
that his pain is localized, constant, and crushing, squeezing and 
aching in nature.  The Veteran indicated that his pain was at a 
level of 6 out of 10, was brought on by physical activity, 
lifting and standing, and required complete bed rest.  The 
Veteran also indicated that he experienced incapacitating 
episodes as often as two times per year, lasting about three days 
each, and that in the past year, the Veteran had experienced nine 
days total of incapacitating episodes.  The examiner noted that 
as a result of his spine condition, the Veteran was unable to 
lift heavy objects, bend repetitively, stand for prolonged 
periods of time, run, jump or march.  In terms of daily 
activities, the Veteran indicated that he was able to brush his 
teeth, shower, vacuum, drive, cook, climb stairs, dress himself, 
take out the trash, walk and shop, but he was unable to perform 
gardening activities or push a lawnmower.

Upon physical examination, the Veteran was noted to have abnormal 
posture, demonstrating abnormal thoracic kyphotic curvature.  His 
gait was within normal limits, and he did not require an 
assistive device for ambulation.  The examination revealed no 
evidence of radiating pain on movement, no muscle spasm, negative 
straight leg raising test bilaterally and no ankylosis of the 
spine.  The range of motion of the thoracolumbar spine was as 
follows:  flexion was 0 to 60 degrees, with pain at 45 degrees; 
extension was 0 to 30 degrees; right lateral flexion was 30 
degrees; left lateral flexion was 30 degrees; right rotation was 
30 degrees, with pain at 30 degrees; and, left rotation was 0 to 
30 degrees with pain at 30 degrees.  The examiner also noted that 
the joint function of the spine was additionally limited by pain, 
fatigue, weakness and lack of endurance, all upon repetitive use.  
Finally, the examiner noted that there was no sign of 
intervertebral disc syndrome.  An x-ray of the thoracic spine 
showed abnormal kyphotic curvature and mild wedging of anterior 
thoracic vertebral bodies consistent with Scheuermann's disease; 
x-rays of the lumbar spine were within normal limits.  The 
diagnosis was degenerative disc disease and herniated disc of the 
thoracic and lumbar spines and Scheuermann's disease of the 
thoracic spine.

The Veteran has been seen regularly since discharge at the pain 
clinic at the Milwaukee VA Medical Center.  On several occasions, 
the Veteran was seen to administer injections that would help 
with his back pain.  Records throughout the claims file indicate 
that the injections help with pain for a little while, then 
become ineffective.  In September 2007, Dr. G.S. noted that the 
Veteran had mild thoracic kyphosis and good range of motion.  In 
May 2008, the Veteran was seen by Dr. S.S.  At that appointment, 
the Veteran reported that his pain was made worse by activity, 
sitting, bending, standing, lifting and coughing.  Upon 
examination, Dr. S.S. noted that the Veteran's posture was 
stooped forward.  While standing, the lumbar curvatures showed 
left scoliosis, range of motion showed 70 percent flexion with 
concordant pain, 80 percent extension without pain, and 50 
percent lateral flexion with concordant pain.  Lumbar facet 
stress did not increase pain, walking and standing on toes and 
heels were normal, and lower extremity strength was 5 out of 5.  
Cervical spine range of motion was normal.  Dr. S.S. noted that 
the Veteran maintained dorsal kyphosis with compensatory 
increased lordosis, and his gait was careful.  The Veteran's 
neurological exam was normal.

The Veteran had another VA examination in June 2008.  The Veteran 
described having both an aching pain, which is constantly 
present, and a sharp pain, which radiated to the left scapula and 
was precipitated by movement.  The Veteran indicated that the 
pain could be as high as a 7 or 8 out of 10, and the pain was 
exacerbated by lifting, bending, twisting, crawling, crouching, 
and prolonged standing or sitting.  The Veteran stated that he 
was placed on a 20 pound lifting limit by his doctors in 
Appleton.  The Veteran also indicated that his back pain was 
often accompanied by severe spasms.  The Veteran also indicated 
that he experienced flare-ups, which were secondary to activity, 
but was unable to quantify how often they occurred.  The examiner 
noted that the Veteran was unemployed, but was in school, and he 
was considering what types of occupations would be suitable for 
his spine condition.  The examiner noted that the Veteran had 
stopped working due to several factors unrelated to his back 
pain.

Upon physical examination, the examiner noted the existence of 
dorsal kyphosis in the midthoracic region, as well as 
compensatory lumbar lordosis.  There was no tenderness over the 
thoracolumbar spine or paraspinal region.  Muscle spasms were 
absent.  Range of motion of the thoracolumbar spine was normal.  
Forward flexion was 0 to 90 degrees; extension was 0 to 20 
degrees on the first two attempts and 0 to 25 on the third 
attempt; left lateral flexion was 0 to 30 degrees; right lateral 
flexion was 0 to 30 degrees; left and right lateral rotation were 
both 0 to 30 degrees.  Motor strength was normal in the upper and 
lower extremities.  Sensory examination was intact to light 
touch.  Deep tendon reflexes were symmetric, and ankle reflexes 
were slightly diminished.  The Veteran's gait was non-antalgic.  
The Veteran was able to walk on his heels and toes without 
difficulty.  Straight leg raising test was positive at 30 degrees 
on the right and 25 degrees on the left, with complaint of 
localized lumbar spine pain.  The examiner noted no flares and no 
evidence of instability, weakness, fatigability or loss of motion 
with testing.  There was pain with extremes of range of motion.  

An MRI of the thoracic spine revealed multilevel degenerative 
disc disease with focal disc herniation at T7 resulting in 
effacement and posterior displacement of the thecal sac and in 
mild flattening of the thoracic cord.  There was a large region 
of abnormal signals along the inferior endplate of T10 suggestive 
of acute injury or acute Schmorl's node.  More chronic appearing 
changes were seen throughout the mid-distal thoracic spine.  
There was also a small central disc extrusion at L4 to L5 without 
significant canal or foramina stenosis at any lumbar level.  
There was degenerative disc disease at L4 to L5.  The examiner 
also reviewed an x-ray from April 2008 and noted some dorsal 
kyphosis and possible degenerative-type changes seen at the T9 
through T11 levels.  The examiner provided a diagnosis of 
intervertebral disc syndrome.  The examiner also indicated that 
since there were no flare-ups witnessed during the examination, 
additional loss of function or pain with flares could not be 
determined without resort to speculation.

The Veteran's father provided a statement in July 2008, which 
indicated that he had noticed the Veteran experiencing severe 
pain on a regular basis.  Specifically, he noted that he observed 
the Veteran's facial expressions and physical impairments, 
including being unable to walk, bend and move in general.  The 
Veteran's father indicated that the Veteran was at times unable 
to help around the house with minor projects because of his pain.

The Veteran's July 2008 Form 9 contains a statement from the 
Veteran regarding the functional impact of his spine condition.  
He indicated that he was having extreme difficulty finding work 
because he couldn't lift anything or bend.  Specifically, he 
noted that he was not able to work on cars anymore, because he 
became too sore after lifting or leaning over the car.  
Additionally, he indicated that if he had a regular job like he 
had had before his military service, he would have to miss work 
several times a week because of his back pain.  The Veteran also 
noted that his muscle spasms become much worse with physical 
activity.  The Boards notes that there is indication in the 
claims file that the Veteran is in Vocational Rehabilitation.

In May and June 2009, the Veteran was seen for follow-up 
appointments at the pain clinic.  The Veteran's examinations 
showed normal neurological results, tenderness around the T10-
T11, normal back flexion and extension with no pain, negative leg 
raise, and normal gait.  In September 2009, the Veteran's follow-
up examination showed negative straight leg raise test and a 
negative reverse straight leg raise test.  There were no trigger 
points identified and pain could not be elicited upon facet 
loading.  The diagnosis was provided as degenerative disc changes 
in the mid and lower thoracic spine from T4 through L1, with mild 
lower thoracic anterior wedging with slightly exaggerated lower 
thoracic kyphosis, and small disc protrusions at T6-7 through 
T12-L1 with cord contact at T6-7, T7-8 and T9-10.

In October 2009, the Veteran had an MRI taken of his back.  The 
impression was degenerative disc disease at L5-S1 with facet 
arthropathy at L4-5 and L5-S1; small central disc protrusion 
slightly indenting the thecal sac at L5-S1; no significant spinal 
canal or foraminal stenosis.

The Board finds a 20 percent schedular rating, increased to 40 
percent because of DeLuca factors, is warranted from the date of 
service connection to June 10, 2008.  A 20 percent schedular is 
warranted, because the Veteran was shown to have forward flexion 
in the thoracolumbar spine limited to 60 degrees.  Additionally, 
the Veteran reported experiencing muscle spasms, and the 
Veteran's doctors indicated that the Veteran showed signs of 
lordosis and kyphosis.  These symptoms are all contemplated under 
the 20 percent rating.  A higher schedular rating of 30 percent 
is not warranted because the Veteran has not been shown to have 
any limitation in range of motion in the cervical spine.  Any 
other higher schedular ratings are also not warranted, because 
the Veteran's forward flexion of the thoracolumbar spine is not 
limited to 30 degrees or less, and he does not have ankylosis in 
any part of his spine.

When evaluating musculoskeletal disabilities, VA may, in addition 
to applying schedular criteria, consider granting a higher rating 
based on functional loss due to limited or excess movement, pain, 
weakness, excess fatigability, or in-coordination, to include 
during flare-ups and with repeated use, when those factors are 
not contemplated in the relevant rating criteria.  See 38 C.F.R. 
§§ 4.40, 4.45, 4.59; Deluca v. Brown, 8 Vet. App. 202, 204-7 
(1995).  During the April 27, 2007 examination, the examiner 
noted that the joint function of the spine was additionally 
limited by pain, fatigue, weakness and lack of endurance upon 
repetitive use.  However, during the Veteran's June 11, 2008 
examination, the examiner observed that the Veteran had forward 
flexion to 90 degrees, indicated that no flare-ups were observed, 
and stated that any additional opinion on functional impairment 
would require speculation.  Therefore, resolving all reasonable 
doubt in favor of the Veteran, the Board finds that the Veteran 
is entitled to an initial rating of 40 percent, pursuant to 
DeLuca, supra, from the date of service connection until June 10, 
2008.  The Board finds that a 40 percent rating is appropriate 
because the 30 percent rating under Diagnostic Codes 5235 to 5243 
contemplates only additional limitation of the cervical spine.  
Limitation of the thoracolumbar spine in excess of that necessary 
for the 20 percent rating warrants a 40 percent rating.  
Therefore, the Veteran is entitled to a rating of 40 percent for 
his service-connected degenerative joint disease of the 
thoracolumbar spine from the date of service connection until 
June 10, 2008.

After June 11, 2008, the Veteran no longer demonstrated any of 
the DeLuca factors, so he is more appropriately rated at 20 
percent disabled.  The June 2008 examiner noted that the Veteran 
had no flares and no evidence of instability, weakness, 
fatigability or loss of motion upon repetition.  Additionally, 
the examiner noted that the Veteran had full range of flexion, 
but extension was limited to 25 degrees, and he exhibited 
abnormal kyphosis and lordosis.  Therefore, from June 11, 2008, 
the Veteran is most appropriately rated at 20 percent disabled.  
A higher rating of 30 percent is not warranted because the 
Veteran has not been shown to have any limitation in range of 
motion in the cervical spine.  Any other higher ratings are also 
not warranted, because the Veteran's forward flexion of the 
thoracolumbar spine is not limited to 30 degrees or less, and he 
does not have ankylosis in any part of his spine.

If the Veteran were to be rated under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating Episodes, 
the Veteran would receive no more than a 10 percent rating.  The 
Veteran reported having incapacitating episodes adding up to 9 
days in one year.  The Board notes that this rating formula 
requires physician-ordered bed rest to qualify as an 
incapacitating episode, which is not shown from the records; 
however, since the Veteran would receive a higher rating under 
the General Rating Formula for Diseases and Injuries of the 
Spine, this point becomes moot.

Extra-schedular Evaluation

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application of 
the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 
57, 60 (1993).  According to the regulation, an extra-schedular 
disability rating is warranted upon a finding that the case 
presents such an exceptional or unusual disability picture with 
such related factors as marked interference with employment or 
frequent periods of hospitalization that would render impractical 
the application of the regular schedular standards.  See 38 
C.F.R. § 3.321(b)(1) (2009); see also Fanning v. Brown, 4 Vet. 
App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-
step inquiry for determining whether a Veteran is entitled to an 
extra-schedular rating.  First, the Board must first determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the level of disability 
and symptomatology and is found to be inadequate, the Board must 
then determine whether the claimant's disability picture exhibits 
other related factors such as those provided by the regulation as 
'governing norms.'  Third, if the rating schedule is inadequate 
to evaluate a Veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the Veteran's disability picture 
requires the assignment of an extra-schedular rating.

With respect to the initial inquiry posed by Thun, the Board has 
been unable to identify an exceptional or unusual disability 
picture with respect to the Veteran's service-connected 
disabilities. The medical evidence fails to demonstrate 
symptomatology of such an extent that application of the ratings 
schedule would not be appropriate.  Specifically, the rating 
criteria take into account the Veteran's limitation of range of 
motion, and the analysis under DeLuca, supra, takes into account 
the additional pain and limitation caused by repetition of 
motion.  Accordingly, the Board finds that the Veteran's 
disability picture has been contemplated by the ratings schedule.  
Since the available schedular evaluation adequately contemplates 
the Veteran's level of disability and symptomatology, the second 
and third questions posed by Thun become moot.  Nevertheless, the 
Board will briefly note that the evidence in this case does not 
demonstrate any of the factors provided in the 'governing norms' 
such as frequent hospitalization or marked interference with 
employment.  See 38 C.F.R. § 3.321(b)(1) (2009).

With respect to frequent hospitalizations, the evidence does not 
reflect that the Veteran has been hospitalized due to his 
service-connected spine disability.  Additionally, there is no 
evidence that the Veteran's service-connected disability markedly 
interferes with employment.  The Veteran contends that he has 
been forced to quit his jobs because of pain in his back, but the 
June 2008 VA examination indicates that there are other reasons 
the Veteran quit.  In any case, there is nothing in the record to 
indicate that this service-connected disability causes impairment 
with employment over and above that which is contemplated in the 
assigned schedular ratings.  See Van Hoose v. Brown, 4 Vet. App. 
361, 363 (1993) (noting that the disability rating itself is 
recognition that industrial capabilities are impaired).

There is also no evidence in the medical records of an 
exceptional or unusual clinical picture, or of any other reason 
why an extra-schedular rating should be assigned.

In short, the evidence does not support the proposition that the 
Veteran's service connected disability presents such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular standards 
and warrant the assignment of an extra-schedular rating under 38 
C.F.R. § 3.321(b)(1) (2009).


ORDER

Subject to the applicable laws and regulations governing the 
award of monetary benefits, entitlement to an initial 40 percent 
rating for degenerative disc disease of the thoracolumbar spine, 
from June 13, 2007, to June 10, 2008, is granted.

Entitlement an initial rating in excess of 20 percent from June 
11, 2008, for degenerative disc disease of the thoracolumbar 
spine is denied.


REMAND

As a procedural matter, the claim of entitlement to a TDIU rating 
under 38 C.F.R. § 4.16(a)-(b) was denied by the RO in a December 
2009 rating decision, noting that the Veteran had not furnished 
the information and evidence that he was requested to provide, 
namely a completed VA Form 21-8940 which would identify the 
Veteran's employment history and current employment status, his 
annual income from employment (if any), and any time lost or 
termination from work due to disability.  The RO sent the Veteran 
a notice letter in November 2008, informing him that he is 
required to provide the requested evidence within one year from 
the date of the notice.  38 C.F.R. § 3.159(b)(1) (2009).  
However, pertinent regulation also provides that if the Veteran 
does not furnish the evidence requested within one year after the 
date of the request, the claim will be considered abandoned.  
38 C.F.R. § 3.158(a) (2009).  Thus, the prescribed one-year 
period is due to expire on November 20, 2010.

The Board observes that the Veteran continues to raise the issue 
of a TDIU rating within the context of the initial rating claim 
for increased compensation for the underlying degenerative disc 
disease of the thoracolumbar spine.  The back disability is the 
Veteran's only service connected condition; and, for the reasons 
and bases discussed in the decision above, it warrants neither an 
initial rating in excess of 40 percent prior to June 11, 2008, 
nor an initial rating in excess of 20 percent from June 11, 2008.  
Hence, the Veteran in this case is not eligible for consideration 
of a TDIU rating under 38 C.F.R. § 4.16(a) at this time.

To the extent that the Veteran has specifically raised the issue 
of extraschedular consideration for a TDIU rating under 38 C.F.R. 
§ 4.16(b), as part of the initial rating claim for the underlying 
degenerative disc disease of the thoracolumbar spine, that part 
of the Veteran's initial rating claim was addressed by the RO in 
the December 2009 rating decision and is still subject to the 
provisions of 38 C.F.R. §§ 3.158(a) and 3.159(b)(1).  Hence, the 
matter of an extraschedular TDIU rating under 38 C.F.R. 
§ 4.16(b), for the service connected back disability, warrants 
remand to accord the Veteran the remainder of the prescribed one-
year period to furnish the evidence requested in the November 
2009 notice letter; inasmuch as any further appellate action by 
the Board would be premature at this time.

Accordingly, the case is REMANDED to the RO via the AMC for the 
following action:

If the Veteran furnishes the information and 
evidence that he was requested to provide, 
namely a completed VA Form 21-8940 that 
identifies his educational background, his 
employment history and current employment 
status, his annual income from employment (if 
any), and any time lost or termination from 
work due to disability, within one year of 
the November 20, 2009, notice letter; and, 
upon completing any additional development 
that may be deemed necessary, the RO/AMC must 
readjudicate that part of the initial rating 
claim that pertains to the issue of 
entitlement to extraschedular consideration 
for a TDIU rating under 38 C.F.R. § 4.16(b), 
for degenerative disc disease of the 
thoracolumbar spine.  38 C.F.R. 
§ 3.159(b)(1).  If the determination remains 
adverse to the Veteran, he and his 
representative should be furnished a 
Supplemental Statement of the Case and be 
given the appropriate time to respond, before 
returning that issue to the Board for further 
appellate consideration.  See VAOPGPREC 6-96, 
61 Fed. Reg. 66749 (1996) (holding that the 
Board has jurisdiction to consider an 
extraschedular TDIU rating under 38 C.F.R. 
§ 4.16(b)).

[Note:  In the event the Veteran does not 
furnish the information and evidence that he 
was requested to provide, namely a completed 
VA Form 21-8940 that identifies his 
educational background, his employment 
history and current employment status, his 
annual income from employment (if any), and 
any time lost or termination from work due to 
disability, within one year of the November 
20, 2009, notice letter, the issue of 
entitlement to extraschedular consideration 
for a TDIU rating under 38 C.F.R. § 4.16(b), 
for degenerative disc disease of the 
thoracolumbar spine, will be considered 
abandoned and no further action will be taken 
on this issue unless a new claim is received.  
38 C.F.R. § 3.158(a)].

The purpose of this REMAND is to ensure that the Veteran is 
afforded all due process of the law.  The Board intimates no 
opinion, either factual or legal, as to the ultimate conclusion 
warranted in this case.  The appellant has the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The law requires that all claims that are remanded by the Board 
of Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


